356 F.2d 515
George Eugene MILLER, Appellant,v.UNITED STATES of America.
No. 15547.
United States Court of Appeals Third Circuit.
Submitted Jan. 6, 1966.Decided March 1, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge, 243 F.Supp. 61.
George E. Miller, pro se.
Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa.  (Francis R. Crumlish, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Upon examination of the record in this case and consideration of the arguments of counsel we find no error in the proceedings below.  Consequently, the order of the court below will be affirmed.